Citation Nr: 1441361	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-13 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to direct service connection for a low back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.  

5.  Entitlement to presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117, to include undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1996 to July 1996 and from January 2003 to July 2003.  He is in receipt of the Combat Action Ribbon (CAR), among other military citations.      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  
In August 2011, the Board granted service connection for a traumatic brain injury with known residuals of headaches and a cognitive disorder, dismissed a separate issue of service connection for a cognitive disorder, and remanded the issues of service connection for a left ankle disorder, a low back disorder, a right knee disorder, and a right shoulder disorder for further evidentiary development.  Specifically, the Board directed the RO/Appeals Management Center (AMC) to schedule the Veteran for VA medical examinations to help determine the nature and etiology of the left ankle disorder, low back disorder, right knee disorder, and right shoulder disorder and, thereafter, readjudicate the remanded issues.  In September 2011, the Veteran was notified that a VA medical facility would be contacting him to schedule his VA medical examination.  Several attempts to contact the Veteran in order to notify him of the scheduled VA medical examination were unsuccessful, and the Veteran's claims were denied in September 2012 without further medical examination.    
In August 2013, the Board again remanded the issues of service connection for a left ankle disorder, a low back disorder, a right knee disorder, and a right shoulder disorder to obtain additional information regarding private and VA treatment received for the claimed disabilities since February 2008 that had been recently reported to the representative, and to provide the Veteran with another opportunity to report for a VA medical examination after he expressed a willingness to do so.  
Pursuant to the Board's remand directives, additional VA and private treatment records were obtained in July and October of 2013, and a VA medical examination with medical opinion was provided in October 2013.  The service connection appeals were readjudicated in October 2013.  The case now returns to the Board after satisfactory completion of the ordered development for the service connection appeals decided herein; therefore, the Board finds that there has been compliance with the prior remand directives for those issues.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
The issue of entitlement to presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A.  
§ 1117 (West 2002) and 38 C.F.R. § 3.317 (2013), to include undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran sustained left ankle injury, low back injury, right knee injury, and right shoulder injury during active service.

3.  Current low back pain has not been attributed to an underlying pathology or diagnosed disability of the lumbar spine.    

4.  No chronic symptoms of right knee chondromalacia patella or right shoulder degenerative joint disease were manifested during service.

5.  Symptoms related to the left ankle, low back, right knee, and right shoulder injuries resolved prior to service separation.  

6.  No continuous symptoms of right knee chondromalacia patella or right shoulder degenerative joint disease have been manifested since service, to include to a compensable degree within one year of service.

7.  No recurrent symptoms of left ankle strain have been manifested since service.

8.  The current left ankle disorder, right knee disorder, and right shoulder disorder were manifested several years after service and are not causally or etiologically related to service, to include any incident or event therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disorder are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for a low back disorder on a direct basis are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for a right knee disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for a right shoulder disorder are not met.  
38 U.S.C.A. §§ 1110, 1112, 1137, 1154(b), 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the October 2007 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.    

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and explained the elements of service connection that were lacking to substantiate the service connection appeals.  Based, in part, on the hearing testimony, the Board remanded the issues of service connection for a low back disorder, a left ankle disorder, a right shoulder disorder, and a right knee disorder for another VA medical examination with a VA medical opinion.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

A VA medical examination was provided in October 2013.  The October 2013 VA medical examiner considered an accurate medical history based on interview of the Veteran and review of the record, current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinions.  The October 2013 VA medical examiner supported the medical opinions with adequate rationale.  For these reasons, the Board finds that the October 2013 VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

In the August 2014 Appellant's Brief, the representative argues that the October 2013 VA medical examination was inadequate because the VA medical examiner did not fully consider the event described by the Veteran of being thrown backward after discharge of a weapon; however, in the October 2013 VA medical examination report, the VA medical examiner noted the Veteran's report that he was thrown back by a grenade explosion causing injury to the right shoulder and right knee, as well as the report of rolling the left ankle while running, and the report of experiencing in-service left ankle pain, low back pain, and right knee pain.  After considering the reported injuries and symptoms during service, however, the VA medical examiner opined that they were not serious enough to cause long-standing symptoms.  As explained below, the VA medical examiner based that opinion primarily on the Veteran's denial of left ankle, low back, right knee, and right shoulder symptoms at service separation in 2003 (indicating that the symptoms had resolved by service separation); the absence of a current left ankle, right knee, and right shoulder disability for several years after service separation; and the absence of a current low back disability for VA purposes.  Although the representative has also argued that the October 2013 VA medical examination was inadequate because the VA medical examiner did not consider all conditions for which the Veteran is diagnosed, the conditions noted by the representative are applicable to the left shoulder and left knee, which are not the disorders on appeal.  For these reasons, the Board finds that the representative's argument lacks merit.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with right knee chondromalacia patella and right shoulder degenerative joint disease (i.e., arthritis).  Resolving reasonable doubt in favor of the Veteran, the Board finds that chondromalacia patella is a form of arthritis.  See Dorland's Illustrated Medical Dictionary 356 (30th ed. 2003) (defining chondromalacia patella as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion).  Arthritis is a "chronic disease" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic left ankle strain is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) are not applicable to that diagnosis.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A combat veteran is entitled to have his statements as to injuries he sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2013).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  

In this case, the Veteran is in receipt of the CAR, which denotes combat service, and is entitled to the presumption afforded combat veterans under 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2013).  The Veteran has stated that he suffered a left ankle injury when he turned the left ankle on a rock during service, suffered a back injury when he carried heavy packs, and suffered back injury, right knee injury, and right shoulder injury when he fell due to the forceful blast of a grenade or discharge of a gun.  The account of left ankle, low back, right knee, and right shoulder injury is consistent with the circumstances, conditions, or hardships of his combat service; therefore, the Veteran's lay account of in-service left ankle, low back, right knee, and right shoulder injury is sufficient to establish service incurrence even in the absence of in-service documentation of the injury.

Service Connection Analysis

The Veteran contends that he injured the left ankle while running during his service in Iraq and has chronic left ankle strain as a result of the in-service left ankle injury.  He also contends that the current low back disability was caused by carrying heavy packs during service and/or a blast injury during service.  He further asserts that the current right knee and right shoulder disorders, diagnosed as chondromalacia patella and right shoulder degenerative joint disease, respectively, were caused by injury when he was thrown back by a grenade explosion during service.  

After review of all the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the Veteran has a current low back disability for which service connection may be granted.  After review of the record and interview and examination of the Veteran, the October 2013 VA medical examiner noted that the Veteran did not have and had never been diagnosed with a low back disability, and opined that the claimed low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by service.  In providing rationale for the medical opinion, the October 2013 VA medical examiner explained that, while the Veteran may have experienced back pain during service, there was no evidence of a back injury serious enough to expect long-standing symptoms.  The October 2013 VA medical examiner noted that records from the time of service separation showed no back pain, and a normal back examination, which indicated that any back pain had resolved by the time of service separation.  The October 2013 VA medical examiner further noted that there was no pathology of back found at the current examination.  

The October 2013 VA medical opinion is supported by adequate rationale and is consistent with post-service treatment records, which only include assessments of mechanical low back pain without a diagnosed low back disability, and note that a July 2007 x-ray of the lumbosacral spine was within normal limits.  For these reasons, the October 2013 VA medical opinion is of significant probative value.    

Although the Veteran has reported back injury during service and current low back pain and is competent to report a past back injury and any symptoms that come to him through the senses, pain is a symptom, and is not considered a "disability" in and of itself for VA compensation purposes.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not allege that he has a simple medical condition involving the low back capable of lay diagnosis, and the evidence does not show a diagnosed low back disability, including any residuals of a prior low back injury.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, the evidence of record shows no diagnosis of a current low back "disability" at any time during the claim/appeal period.   In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder; therefore, service connection must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board next finds that the weight of the evidence is against a finding that there were residual left ankle, right knee, or right shoulder symptoms following the injuries during service, or that chronic symptoms of right knee chondromalacia patella or degenerative joint disease of the right shoulder were manifested during active service.  The service treatment records, which are complete, are absent of complaint of, diagnosis of, or treatment for left ankle, right knee, or right shoulder problems during either period of active service.  (The May 1999 report of right knee pain and assessment of questionable degenerative joint disease was not made during a period of active duty).  Although the Veteran has reported that he injured the left ankle, right knee, and right shoulder while deployed in Iraq and Kuwait in 2003, and the report is deemed credible, the May 2003 service Post-Deployment Health Assessment reveals that the Veteran reported that his health had worsened during the deployment but specifically checked "No" when asked if he then had or had ever had swollen, stiff, or painful joints.  He also checked "No" when asked if he then had or had ever had painful joints and arthritis on the June 2003 service Dental Health Questionnaire.  The May 2003 service Report of Medical Assessment shows that the Veteran identified several problems that he was then experiencing but made no mention of problems involving the left ankle, right knee, or right shoulder.  The Veteran's lay statements shortly after his deployment and contemporaneous to service separation show that he was not then experiencing residuals from the left ankle, right knee, or right shoulder injuries sustained during deployment.  

Because the Veteran was provided the opportunity to report any residual symptoms from the left ankle, right knee, and right shoulder injuries shortly after the 2003 deployment, reported other symptoms at that time, and denied having any symptoms of swelling, stiffness, and pain involving the joints, which would include the left ankle, right knee and right shoulder, the Board finds that left ankle, right knee, and right shoulder disorders, including symptoms related thereto, are all conditions that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no left ankle, right knee, or right shoulder symptoms after the 2003 deployment, weighs against a finding of recurrent residual symptoms following the left ankle, right knee, and right shoulder injuries during service, or that chronic symptoms of right knee chondromalacia patella or degenerative joint disease of the right shoulder were manifested during active service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The weight of the evidence is against a finding of recurrent symptoms of the left ankle disorder since service, or continuous symptoms of right knee chondromalacia or degenerative joint disease of the right shoulder since service, to include to a compensable degree within one year of service separation.  The earliest evidence of a left ankle disorder, then diagnosed as chronic left ankle strain, was in September 2006, approximately three years after service separation.  The earliest post-service complaint of right knee problems is in June 2007, and right knee chondromalacia was first diagnosed in September 2007; therefore, the earliest evidence of a right knee disorder was approximately four years after service separation.  Similarly, the earliest post-service complaint of right shoulder problems was in June 2007, and the earliest diagnosis of right shoulder degenerative joint disease was in October 2013; therefore, the earliest indication of a right shoulder disorder was in 2007, approximately four years after service separation.  The absence of evidence of complaint or diagnosis of a left ankle disorder, a right knee disorder, or a right shoulder disorder for three to four years after service is one factor that weighs against a finding of service incurrence, to include any recurrent or chronic symptoms since service.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  

The weight of the evidence is also against a finding that the claimed left ankle disorder, right knee disorder, or right shoulder disorder, which were first manifested several years after service separation, are otherwise causally or etiologically related to service.  After review of the record and interview and examination of the Veteran, the October 2013 VA medical examiner opined that the claimed left ankle disorder, right knee disorder, and right shoulder disorder were less likely than not (less than 50 percent probability) incurred in or caused by service.  In providing rationale for the medical opinion, the October 2013 VA medical examiner explained that, while the Veteran reliably reported rolling the left ankle in service and may have experienced right knee and right shoulder pain during service, there was no evidence of a left ankle injury, right knee injury, or right shoulder injury serious enough to expect long-standing symptoms.  The October 2013 VA medical examiner noted that physical examinations both at separation and in the year before separation showed no ankle pain or dysfunction at those times, indicating that any left ankle injury previously sustained during service had resolved.  The October 2013 VA medical examiner also noted that records from the time of service separation showed no right knee pain and no right shoulder pain, which indicated that any right knee and right shoulder pain had resolved by the time of service separation.  The October 2013 VA medical examiner further noted that there was no pathology of the left ankle found at the current examination, and the September 2013 orthopedic examination report read that the Veteran had had right knee pain for the last two years, which indicated that it started after active duty.  Additionally, the October 2013 VA medical examiner noted that imaging revealed that degenerative arthritis of the right shoulder was not present in 2007, and had developed since then. 

Although the October 2013 VA medical examiner inaccurately stated that the right knee and right shoulder were clinically evaluated as normal when no service separation examination was performed at the end of the Veteran's second period of active service, the misstatement does not render the October 2013 VA medical opinion inadequate because the Veteran denied having any problems involving the left ankle, right knee, and right shoulder at the time of service separation, and neither complained nor received a medical diagnosis for a left ankle, right knee, or right shoulder disorder until several years after service separation; therefore, the underlying factual premise (i.e., that the left ankle, right knee, and right shoulder were normal at the time of service separation) is accurate.  

Although the Veteran, as a lay person, is competent to report any left ankle, right knee, and right shoulder symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose a chronic left ankle strain, right knee chondromalacia patella, or right shoulder degenerative joint disease that was first manifested several years after service because such diagnoses require medical expertise and fall outside the realm of common knowledge of a lay person.  See generally Kahana, 24 Vet. App. at 435; Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (lay persons not competent to diagnose cancer).  Consequently, the Veteran's purported opinion attributing any current left ankle, right knee, or right shoulder symptoms to service is of no probative value and is outweighed by other, more credible lay and medical evidence of record showing no residuals following the in-service injuries and no left ankle, right knee, or right shoulder symptoms, diagnosis, or treatment for several years after service separation.  

For these reasons, service connection for the claimed left ankle disorder, right knee disorder, and right shoulder disorder must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a low back disorder on a direct basis is denied.

Service connection for a right knee disorder is denied.

Service connection for a right shoulder disorder is denied.  


REMAND

Presumptive Service Connection for Low Back Disorder

In this decision, the Board has adjudicated the issue of service connection for a low back disorder under the theory of direct service connection because there was sufficient medical evidence (of no current diagnosed disability of the low back or lumbar spine) to decide the claim as directly incurred in service.  Additionally, as the evidence did not show arthritis of the lumbar spine, presumptive service connection as a "chronic" disease under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(a)  or 38 C.F.R. § 3.303(b) (based on chronic or continuous symptoms) was not raised or invoked by the evidence.  

The evidence in this case was sufficient to adjudicate direct service connection; however, the evidence in this case shows no current disability of the lumbar spine (low back), coupled with the Veteran's general assertions that he experiences low back pain that, liberally construed, raise the theory of presumptive service connection for a qualifying chronic disability, including due to undiagnosed illness, under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  For due process reasons stated below, the presumptive service connection theory is not ready for appellate adjudication.  Unlike the elements for direct service connection, for the undiagnosed illness part of the Veteran's service connection claim for a low back disorder, competent evidence linking a current disability to an event during service need not be provided.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  For these reasons, the Board has bifurcated the issue of service connection for a low back disability, adjudicating the direct service connection theory in this Board decision and remanding the presumptive service connection theory based on qualifying chronic disability (under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317).  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on direct service connection and presumptive service connection) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75   (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).

The issue of entitlement to presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, to include undiagnosed illness, is remanded for initial consideration by the AOJ.  Presumptive service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In this case, the Veteran participated in combat contingency operations in Iraq/Kuwait from March 2003 to May 2003 in support of Operation Iraqi
Freedom; therefore, he has qualifying Persian Gulf service.  See 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2013); see also DD Form 214.  He has also reported chronic low back pain and muscle spasms in the lower back, which he generally believes is the result of his service.  See October 2013 VA medical examination report.  Signs or symptoms of undiagnosed illness include joint and muscle pain.  38 C.F.R. § 3.317(b).  Because the AOJ has not considered whether the Veteran's reported low back pain and muscle spasms are manifestations of a qualifying chronic disability under 38 U.S.C.A. § 1117, a remand for such consideration is needed.

Accordingly, the issue of presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. 
§ 1117, to include undiagnosed illness, is REMANDED to the AOJ for the following action:

Adjudicate the issue of presumptive service connection for a low back disorder as a manifestation of a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, to include undiagnosed illness.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


